Exhibit 10.48
MINE INC.
 
KEY EMPLOYEE AND DISTRIBUTOR INCENTIVE PLAN
 
On September 16, 2014, the Board adopted the Minerco Resources, Inc. (“MINE” or
the “Company) Key Employee and Distributor Incentive Plan as set forth herein.
 
1. PURPOSE.  The purpose of the Plan is to provide Key Employees and
Distributors of MINE with common stock of the Company through the granting of
shares to achieve one or more of the following:
 
 
a.               provide incentive to Key Employees and Distributors who are
expected to make substantial contribution to the long-term success of the
Company;

 



 
b.               enhance the interests of such Key Employees and Distributors in
the Company’s success and progress; and

 



 
c.                enhance the Company’s ability to maintain a competitive
position in attracting and retaining qualified Key Employees and Distributors
necessary for the continued success and progress of the Company.

 



2. DEFINITIONS.  For the purpose of the Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated below:
 
 
a.               “Award Agreement” means, with respect to each grant of common
stock to a Participant, the written agreement between the Participant and the
Company setting forth the terms and conditions of the award of common stock. 
Award Agreements, which need not be identical, shall state the number of shares
of common stock originally awarded to the Participant, shall be signed by the
Company, and shall incorporate by reference the terms of this Plan, which shall
be attached thereto.  The Committee (defined herein) shall determine the amount
of the award with approval of the Company’s Board.

 



 
b.               “Beneficiary” means any person or persons so designated in
accordance with the provisions of Section 10.

 



 
c.                “Board” means the Board of Directors of the Company.

 



 
d.               “Code” means the Internal Revenue Code of 1986, as amended, and
rules and regulations issued thereunder.

 



 
e.                “Committee” means the committee of the Board appointed by the
Board to administer the Plan.  If no Committee is appointed by the Board, the
Committee shall be the Board.

 



 
f.                 “Continuous Service” means the provision of services to the
Company, or any successor, as an employee or distributor that is not interrupted
or terminated or the provision of services to a subsidiary of the Company, or
its successor, as an employee or distributor of such subsidiary.

 



 
g.                “Common Stock” means the common stock, $.0001 par value, of
the Company which is publicly traded on the OTC Markets OTCQB.

 



 
h.               “Company” means Minerco Resources, Inc.

 



 
i.                   “Key Employee” means an individual who performs services on
behalf of the Company as an employee.  The Committee shall, from time to time,
select the particular employees of the Company to whom Shares are granted, and
who will, upon such grant, become Participants in the Plan.  The Committee shall
determine, for purposes of applying the provisions of the Plan, when an
employee’s Continuous Service terminates.

 
 
j.                   “Distributor” means a company or key employees at the
company or an individual who performs services on behalf of the Company as a
distributor under distribution agreement.  The Committee shall, from time to
time, select the particular Distributors of the Company to whom Shares are
granted, and who will, upon such grant, become Participants in the Plan.  The
Committee shall determine, for purposes of applying the provisions of the Plan,
when an employee’s Continuous Service terminates.

 
 
1

--------------------------------------------------------------------------------

 



 
k.                  “Disability” means a physical or mental condition of a
Participant resulting from any accident or illness that, in the judgment of the
Committee, makes the Participant unable to engage in any substantial gainful
activity and which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 



 
l.               “Effective Date” means the date the Plan is adopted by the
Board as set forth above.

 



 
m.                   “Fair Market Value” of the Common Stock and of the common
stock shall be the value of the Common Stock as of any relevant date based on
the average of the closing prices of the Common Stock for the ten trading days
immediately preceding the date of determination.

 



 
n.           “Participant” means a Key Employee or Distributor to whom shares of
common stock have been granted under the Plan.

 



 
o.               “Plan” means the MINE Inc. Key Employee and Distributor
Incentive Plan, as set forth herein, and as it may be amended from time to time.

 



 
p.               “Threshold Value” means the Fair Market Value of shares of
common stock on the date the common stock is granted based on the average of the
closing prices of the Common Stock for the ten trading days immediately
preceding the applicable grant date.

 



 
q.               “Shares” means shares of common stock of the Company to
determine the amount of an award under the Plan.  The value of the common stock
shall be determined for purposes of calculating the benefits payable under the
Plan at any relevant time by subtracting the Threshold Value applicable to such
common stock as set forth in the Award Agreement from the Fair Market Value of
the Common Stock on the Vesting Date (as defined below).

 



 
r.               “Vesting Date” means the date or dates and events upon which
Shares that have been granted become vested as provided for in an Award
Agreement, including the death or Disability of a Participant.

 



 
3. ADMINISTRATION.  The Plan shall be administered by the Committee.  All
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which awards are granted or forfeited or pursuant to
which amounts are paid under the provisions hereof, shall be subject to the
determination of the Committee.  Such determination shall be final and binding
upon all parties affected thereby.
 
4. PARTICIPANTS.  The Committee shall approve awards under the Plan.  The
Committee shall, from time to time, select the particular Key Employees or
Distributors to whom Shares are granted, and who will, upon such grant, become
Participants in the Plan.  The Committee has the authority, in its complete
discretion, to grant Shares to Participants, and no Participant has any right to
be granted Shares or any other rights.  A Participant may be granted Shares at
more than one time, and Shares may be granted at any time or times during the
term of the Plan.
 
5. ALLOTMENT OF SHARES; SHARES SUBJECT TO PLAN.  The Committee shall determine
the number of Shares to be granted to Participants.  The grant of Shares to a
Participant shall not be deemed either to entitle the Participant to, or to
disqualify the Participant from, participation in any other grant of Shares
under the Plan.
 
6. GRANT OF SHARES.  All grants of Shares under the Plan shall be approved by
the Committee.  Each grant of Shares under the Plan shall be evidenced by
resolution of the Committee and by an Award Agreement containing such terms and
provisions as are approved by the Committee, but not inconsistent with the Plan,
including among other things, vesting provisions that are different than the
provisions set forth in Section 7, and arrangements whereby Shares will be
granted upon the achievement of specific performance objectives established by
the Committee.  The Company shall execute each Award Agreement upon instructions
from the Committee.
 
7. VESTING.  Except as provided otherwise in an Award Agreement, a Participant
shall not be vested in his or her right to receive a payment attributable to the
Shares granted to him or her under an Award Agreement unless the Participant
remains in Continuous Service until the earlier of the Participant’s death,
Disability or other applicable Vesting Date.
 
8. PAYMENT OF BENEFITS.  A Participant shall be entitled to payments (the
“Cash-Out Payments”) commencing within the sixty-day period following the
Vesting Date, with the actual payment date during such sixty-day period
determined by the Committee in its sole discretion (the “Payment Commencement
Date”).  The Cash-Out Payments with respect to a Vesting Date other than a
Participant’s death or Disability shall be paid in three substantially equal
annual payments, the first such payment on the Payment Commencement Date, the
second payment on the first anniversary of the Payment Commencement Date and the
third payment on the second anniversary of the Payment Commencement Date.  The
unpaid amounts during such payment period shall be credited with interest at a
rate of LIBOR plus 2% per year, with unpaid accrued interest paid with the next
scheduled Cash-Out Payment. The Cash-Out Payment with respect to a Vesting Date
attributable to a Participant’s death or Disability shall be paid in a single
lump sum payment on the Payment Commencement Date.  The aggregate amount of the
Cash-Out Payments payable as a result of a Vesting Date shall be the Fair Market
Value of the Common Stock on the Vesting Date less the Threshold Value
multiplied by the number of Shares that become vested on that Vesting Date.
 
 
2

--------------------------------------------------------------------------------

 
If a Participant’s Continuous Service ends for any reason (other than death or
Disability) before the Vesting Date, the Participant shall forfeit all unvested
Shares and all rights to payments for such Shares.  Notwithstanding the
foregoing provisions, if a Participant’s services are terminated or end for any
reason other than death or Disability after a Vesting Date, twenty percent of
each remaining Cash-Out Payment shall be forfeited and no interest shall be paid
on the forfeited amount.  The remaining eighty percent of the scheduled Cash-Out
Payments shall be paid as if the Participant was still providing Continuous
Service to the Company.
 
9. CAPITAL ADJUSTMENTS AND REORGANIZATIONS.  The number of Shares covered by
each outstanding grant under an Award Agreement shall be adjusted to reflect, as
deemed appropriate by the Committee in its sole discretion, any stock dividend,
stock split, share combination, exchange of shares, recapitalization, merger,
consolidation, separation, reorganization, liquidation or the like, of or by the
Company, provided that such adjustment does not cause the Award to fail to
satisfy the requirements of Section 409A of the Code.
 
10. DESIGNATION OF BENEFICIARIES.  Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation.  Each designation will revoke all
prior designations by the same Participant and will be effective only when filed
in writing with the Committee during the Participant’s lifetime.  In the absence
of a valid Beneficiary designation, or if, at the time any benefit payment is
due to a Beneficiary, there is no living Beneficiary validly named by the
Participant, the Company shall pay any such benefit payment to the Participant’s
estate.
 
11. INTERPRETATION.  The Committee shall interpret the Plan and shall prescribe
such rules and regulations in connection with the operation of the Plan as it
determines to be advisable for the administration of the Plan.  The Committee
may rescind and amend its rules and regulations at any time.  Any determination
or interpretation by the Committee shall be final, conclusive and binding on the
Participants and all other interested parties.
 
12. AMENDMENT OR DISCONTINUANCE; TERM.  The Plan may be amended or discontinued
by the Board without the approval of the shareholders of the Company.  The Plan
shall terminate on September 10, 2020.  Any amendment or termination of the Plan
shall be subject to the applicable provisions of Section 409A of the Code and
the Board retains the right, in its sole discretion, to terminate the Plan and
any awards granted hereunder in connection with a change in control event as
described in Treasury Regulation Section 1.409A-3(j)(4)(ix).
 
13. EFFECT OF PLAN.  Neither the adoption of the Plan nor any action of the
Committee or the Board shall be deemed to give a Participant any right to be
granted Shares or any other rights.  Nothing in this Plan shall be construed as
conferring upon any Participant the right to continue as a Participant or as a
Key Employee or Distributor.  In addition, nothing in this Plan or in an Award
Agreement shall be deemed to give any person any shareholder rights with respect
to the Company, including rights to distributions and liquidation proceeds.
 
14. NONTRANSFERABILITY.  Except by the laws of descent and distribution, no
benefit provided hereunder shall be subject to alienation, assignment, or
transfer by a Participant (or by any person entitled to such benefit pursuant to
the terms of the Plan), nor shall it be subject to attachment or other legal
process of whatever nature, and any attempted alienation, assignment,
attachment, or transfer shall be void and of no effect whatsoever and upon any
such attempt, the benefit shall terminate and be of no force or effect.  During
a Participant’s lifetime, awards granted to the Participant shall be payable
only to the Participant.
 
15. TAX WITHHOLDING.  The Company shall have the right to deduct from all awards
paid hereunder any income and other taxes that it deems are required by law to
be withheld with respect to such payments.
 
16. TITLE AND HEADINGS.  The titles and headings of the Sections in this Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
17. APPLICABLE LAW.  This Plan shall be construed in accordance with and
governed by the laws of the State of Texas.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Plan is executed on behalf of the Company on this 16th
day of September, 2014.
 
 



   
MINERCO RESOURCES, INC.
             
By:
/s/ V. Scott Vanis
   
V. Scott Vanis
   
Chairman of the Board

 
 
 
 
 
4

--------------------------------------------------------------------------------